


EXHIBIT 10.33




May 16, 2012


Lucy Lee Helm




Dear Lucy,


Thank you for your contributions to the Company’s success and congratulations on
your promotion to executive vice president, general counsel and secretary. I
value your passion for the organization and look forward to you continuing in
your new position effective May 14, 2012.


Here Are The Specifics Of Your Offer:


You will be paid bi-weekly at a base salary that annualizes to $450,000.
Executive Management Bonus Plan
You will be eligible to participate in the Executive Management Bonus Plan
(EMBP) effective with your promotion. Your new bonus target will be 65% of your
eligible base salary. For fiscal 2012 your bonus will be prorated based on your
promotion date. From the beginning of fiscal 2012 up to your promotion date,
your potential bonus will be under the General Management Incentive Plan (GMIP)
at the 40% bonus target and from your promotion date through fiscal year end
under the EMBP at 65%. Your potential bonus payout will be based on your salary
at fiscal year end. For more information about the EMBP, please talk with your
Partner Resources contact. Starbucks reserves the right to review, change,
amend, or cancel incentive plans at any time.
Promotional Equity Award
You will be eligible to receive an equity award with an economic value of
$700,000 (USD) under the 2005 Key Employee Sub-Plan to Starbucks Corporation
Amended and Restated 2005 Long-Term Equity Incentive Plan (the "Key Employee
Plan") with 50% in the form of restricted stock units and 50% in the form of
stock options to purchase shares of Starbucks common stock. Your eligibility for
the restricted stock units and stock options is subject to approval by the
Compensation and Management Development Committee of the Board of Directors
("Committee") or its designee. The exercise price of the options will be the
regular trading session closing price of a share of Starbucks stock on the date
of grant. The grant date for your equity awards will be after you assume your
new position and otherwise effective in accordance with the Company's equity
grant timing guidelines. The restricted stock units will vest 50% after the
second anniversary date of the grant and 50% after the fourth anniversary date
of the grant, subject to your continued employment. The stock options will vest
in equal installments over a period of four (4) years, beginning on the first
anniversary date of the grant, subject to your continued employment.
Long-Term Incentive
Starbucks Total Pay philosophy includes long-term incentives. Each year, as
determined by the Committee, you may be eligible to receive an equity award
under the Key Employee Plan with 50% of the economic value in the form of
performance restricted stock units and 50% of the economic value in the form of
stock options to purchase shares of Starbucks common stock. Annual awards are
typically granted in November and are contingent upon Committee approval after
considering a number of factors, such as Company performance, share dilution,
and competitive market data. Starbucks reserves the right to review, change,
amend, or cancel long-term incentive plans at any time.
Stock Ownership
As a senior executive, the Company’s executive stock ownership guidelines will
apply to you. The guidelines require covered executives to achieve a minimum
investment in Starbucks stock within five (5) years. Your

1

--------------------------------------------------------------------------------




minimum investment as executive vice president and general counsel is two (2)
times your annual base salary. A copy of the guidelines will be provided to you.
Executive Life Insurance
You will continue to receive partner life coverage equal to three (3) times your
annualized base salary, paid for by Starbucks. You may purchase up to an
additional two (2) times your annualized base salary (for a total of five (5)
times salary) to a maximum life insurance benefit of $2,000,000.
Executive Physical Exam
You will continue to be eligible to participate in Starbucks executive physical
program. For more information, please contact Partner Resources.
Section 16 Obligations
As executive vice president and general counsel, you will be subject to the
reporting requirements of Section 16 of the Securities Exchange Act of 1934, as
amended, and responsible for filings with the Securities Exchange Commission.
 Starbucks legal counsel will assist you with your filings.
Recovery of Incentive Compensation Policy
As a Section 16 officer of the Company, you are also subject to the Starbucks
Recovery of Incentive Compensation Policy (the “Clawback Policy”). The Clawback
Policy is included in the attached consent which you are required to sign
indicating that you have read and agree to the terms and conditions of the
policy.
Insider Trading Policy
As an executive of the Company, you will continue to be prohibited from trading
Starbucks securities (or, in some circumstances, the securities of companies
doing business with Starbucks) from time to time in accordance with the
Company’s Insider Trading Policy and Blackout Procedures.
Coffee Hedging
As an officer of the Company, you are prohibited from trading in coffee
commodity futures for your own account. If you have further questions, please
talk with your Partner Resources contact.


Your employment with Starbucks Coffee Company will be “at will,” meaning that
either you or the Company will be entitled to terminate your employment at any
time and for any reason, not prohibited by law.


On behalf of the entire team, I wish you the best in your new role and look
forward to your continued success and partnership.




Warm regards,


/s/ Howard Schultz


Howard Schultz
chairman, president and chief executive officer




cc:    Kalen Holmes
Partner File
    
    


Enc.    Confidentiality, Non-Solicitation, Non-Competition and Inventions
Agreement
Starbucks Recovery of Incentive Compensation Policy Consent

2

--------------------------------------------------------------------------------







    


I accept employment with Starbucks Coffee Company, or its wholly-owned
subsidiaries, according to the terms set forth above.




___/s/ Lucy Lee Helm____________________        __5-16-12_____________
Lucy Lee Helm                        Date of Acceptance




Please return this signed letter, your confidentiality/non-compete agreement and
recovery of incentive compensation policy consent to Kalen Holmes.



3